DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 9-16 and 19-20 have been fully considered but they are not persuasive.
Applicant Argument:
	Claims 9, and 16 were amended to overcome the cited references
Claim 9 is amended as the following “a part having a surface and configured to be used as at least one of a ferrite block or rubber mat in the connector.”
Claim 16 is amended as the following “a part configured for use in the first portion as a ferrite block or rubber mat.”
	Applicant argument that cited references failed to disclose the new amended limitation which put the claims in condition for allowance.
Examiner’s response:
The new added limitations “a part (102) having a surface (104); and configured to be used as at least one of a ferrite (Paragraph 13, the metal component includes ferrous material) or a rubber mat;” in claims 9 and 16 is still rejected under the primary reference Killian et al. (US. 2015/0322559 A1) in paragraph 13 state, In some embodiments, the metal component includes ferrous material. The metal component is 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Killian et al (US. 2015/0322559 A1) in view of Liu (US. 2015/0004822 A1).
In Regards to Claim 9:
Killian teaches a method for forming a fluid resistant component (Paragraph 23, preventing water from contacting the metal component), comprising: 
a part (102) having a surface (104); and configured to be used as at least one of a ferrite (Paragraph 13, In some embodiments, the metal component includes ferrous material. The metal component is 102) or a rubber mat; a superhydrophobic sealant (106) to the surface (104) of the part (102); and the part (102) with the superhydrophobic sealant (106) applied to allow the superhydrophobic sealant (106) to dry. (Paragraph 23, Use of a superhydrophobic layer 106 as a sealant improves the corrosion resistance and bio-fouling resistance of the base layer 104 when compared to base layers that do not utilize a superhydrophobic layer 106.) (Paragraph 30, the superhydrophobic layer 106 is cured utilizing induction heating.)
	Killian does not teach a connector

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Liu's teaching of the use of the connector as a modification in the Killian multilayer coating system in order to provide a corrosion and/or bio-fouling resistance for a metal component in a marine environment (Killian, Pg. 1, Paragraph 5).  
Thus Killian as modified by (Liu) discloses all the claimed limitations except for the method step recited in claim 9.
It would have been obvious before the effective filing date to follow the method steps as required by the steps of claim 9 in order to properly applying superhydrophobic sealant to the surface of the part for use in the connector.  
In Regards to Claim 10:
	Killian teaches wherein curing the part with the superhydrophobic sealant (106) includes heating the part (102) with the superhydrophobic sealant (106) to accelerate the curing. (Paragraph 30, the 
superhydrophobic layer 106 is cured utilizing induction heating.)
In Regards to Claim 11:
Killian teaches the part (102).
Killian does not teach the connector.
Liu teaches a connector (Fig. 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Liu's teaching of the use of the connector as a modification in the Killian multilayer coating system in order to 
Thus Killian as modified by (Liu) discloses all the claimed limitations except for the method step recited in claims 3 and 11.
It would have been obvious before the effective filing date to follow the method steps as required by the steps of claims 3 and 11 in order to remove the part from the connector in order to retrofit the connector to have fluid resistance.  
In Regards to Claim 12:
Killian teaches the part (102) with superhydrophobic sealant (106).
Killians does not teach the connector.
Liu teaches the connector (Fig. 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Liu's teaching of the use of the connector as a modification in the Killian multilayer coating system in order to provide a corrosion and/or bio-fouling resistance for a metal component in a marine environment (Killian, Pg. 1, Paragraph 5).  
Thus Killian as modified by (Liu) discloses all the claimed limitations except for the method step recited in claims 5 and 12.
It would have been obvious before the effective filing date to follow the method steps as required by the steps of claims 5 and 12 in order to transport the part with the superhydrophobic sealant to a final manufacturing location for manufacture of the connector in a similar manner as an untreated part would be transported.
In Regards to Claim 13:

	Killian doesn’t teach colorant.
However, it would have been an obvious before the effective filing date of design choice to have colorant to the superhydrophobic sealant, since applicant has not disclosed that the colorant solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well without colorant to the superhydrophobic sealant to provide a corrosion and/or bio-fouling resistance for a metal component in a marine environment (Killian, Pg. 1, Paragraph 5).  
Thus Killian as modified by (Liu) discloses all the claimed limitations except for the method step recited in claims 6 and 13.
It would have been obvious before the effective filing date to follow the method steps as required by the steps of claims 6 and 13 in order to apply a colorant to the superhydrophobic sealant to indicate that the part has been treated with the superhydrophobic sealant.
In Regards to Claim 14:
Killian teaches superhydrophobic sealant (106), the part (102)
	Killian doesn’t teach marking or labeling.
However, it would have been an obvious before the effective filing date of design choice to have marking or labeling to the superhydrophobic sealant, since applicant has not disclosed that the marking or labeling solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well without colorant to the superhydrophobic sealant to provide a corrosion and/or bio-fouling 
Thus Killian as modified by (Liu) discloses all the claimed limitations except for the method step recited in claims 7 and 14.
It would have been obvious before the effective filing date to follow the method steps as required by the steps of claims 7 and 14 in order to mark or label the part with the superhydrophobic sealant to indicate that the part has been treated with the superhydrophobic sealant.
In Regards to Claim 15:
Killian teaches 
Superhydrophobic sealant (106), the surface (104) of the part (102).
Thus Killian as modified by (Liu) discloses all the claimed limitations except for the method step recited in claims 8 and 15.
It would have been obvious before the effective filing date to follow the method steps as required by the steps of claims 8 and 15 in order to apply the superhydrophobic sealant to the part includes at least one of dipping the part into a volume of the superhydrophobic sealant or spraying the superhydrophobic sealant onto the surface of the part.
Claims 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erhard et al. (US. 20100264651) in view of Killian et al (US. 2015/0322559 A1).
In Regards to Claim 16:
Erhard teaches a connector (20) having: 

Erhard does not teach a part configured for use in at least one of the first portion or the second portion as an insulator or an electrical shield and having a surface that has been cured with a superhydrophobic sealant to provide water resistant properties to the part.
	Killian teaches a part (102) configured for use in the first portion as a ferrite block (Paragraph 13, In some embodiments, the metal component includes ferrous material. The metal component is 102) or a rubber mat and having a surface that has been cured with a superhydrophobic sealant (106) to provide water resistant properties to the part (102). (Paragraph 23, Use of a superhydrophobic layer 106 as a sealant improves the corrosion resistance and bio-fouling resistance of the base layer 104 when compared to base layers that do not utilize a superhydrophobic layer 106.) (Paragraph 30, the superhydrophobic layer 106 is cured utilizing induction heating.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Killian's teaching of the use of the superhydrophobic sealant as a modification in the Erhard connector in order to provide a corrosion and/or bio-fouling resistance for a metal component in a marine environment (Killian, Pg. 1, Paragraph 5).  
In Regards to Claim 19:

Killian teaches wherein the surface (104) that has been cured with the superhydrophobic sealant (106) is an entire surface of the part (102).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Killian's teaching of the use of the superhydrophobic sealant as a modification in the Erhard connector in order to provide a corrosion and/or bio-fouling resistance for a metal component in a marine environment (Killian, Pg. 1, Paragraph 5).  
In Regards to Claim 20:
All claim limitations are discussed with respect to Claim 16, Erhard as modified by (Killian) does not wherein the superhydrophobic sealant has a thickness that is less than or equal to 100 micrometers (0.04 thousandths of an inch).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date, to have the superhydrophobic sealant has a thickness that is less than or equal to 100 micrometers (0.04 thousandths of an inch), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. To provide a corrosion and/or bio-fouling resistance for a metal component in a marine environment (Killian, Pg. 1, Paragraph 5).  
Allowable Subject Matter
	1. Claims 1-8 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Killian et al. (US. 2015/0322559 A1) teaches “A method of forming a fluid resistant insulator for use in a connector, the method comprising: 
collecting a part including a housing defining a cavity, the cavity containing a plurality of ferrite blocks and at least one rubber mat located between the plurality of ferrite blocks; and curing the at least one of the housing, the plurality of ferrite blocks, and the at least one rubber mat to allow the superhydrophobic sealant to dry.”(Part 102, superhydrophic 106, and connector fig. 1)
Killian et al. (US. 2015/0322559 A1) does not teach “applying a superhydrophobic sealant to at least one of the housing, the plurality of ferrite blocks, and the at least one rubber mat.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 2-8 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  





    PNG
    media_image1.png
    444
    813
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.